DETAILED ACTION
Claims 1-19 are pending for consideration following applicant’s preliminary amendment filed 6/04/2019.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The claims are objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).  These characters include the hot water outlet “Sc”, the cold water outlet “SF”, the storage container “VE”, etc.
Claim 1 is objected to because of the following informalities:  “separated from the first storage container” should be “separated from the first storage zone”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claims 5 and 6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claims 5 and 6 each recite that valves previously recited in claim 1 are “replaced” with other valves.  These limitations of replacing valves set forth in claim 1 results in claims 5 and 6 failing to include all the limitations of the claim (claim 1) upon which they depend.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  It is noted that claims 5 and 6 appear to be an attempt to claim an alternative embodiment.  However, the embodiment with four valves as recited in claim 1 has been effectively elected by original presentation (as there are no proper claims directed to an embodiment having a three-way valve).
Allowable Subject Matter
Claims 1-4 and 7-19 are allowed.
Claims 5 and 6
The following is a statement of reasons for the indication of allowable subject matter:  
Valente (US Patent Application 2005/0205680) is considered the closest prior art and teaches a drinking water economizer device (“water saver”) adapted to supply at least one usage point (sink 5) having a hot water outlet Sc 5 (Figure 2) and a cold water outlet SF 6 (Figure 2), the water economizer device comprising: a storage container VE 15 having a first storage zone (within 15) for cold water; a temperature sensor CT 11 adapted to measure a temperature of water coming from a hot water intake Ec 3; a first valve V1 13 located between the hot-water intake Ec 3 and the hot-water outlet Sc 5; a third valve V3 22 located between a cold-water intake EF 4 and the cold-water outlet SF 6; a non-return device 21 provided between the first zone (with 15) of the storage container VE and the cold-water intake EF 4, the non-return device adapted to prevent water from the cold-water intake EF from entering the storage container VE (para. 0020); and an electronic board (water saver 2 is electrically powered as described in para. 0017 and therefore inherently includes an electronic board) operatively connected to the temperature sensor CT 11, and to each of the first valve V1 13 and the third valve V3 22, the electronic board adapted to control each of the first valve V1 13 and third valve V3 22 as a function of the temperature measured by the temperature sensor CT 11 (para. 0019).
Valente further teaches that a compressed air tank may be used as the storage container and that pressure may be monitored (para. 0025), however Valente fails to teach the storage container having a second pressurized zone separated from the first 
Valente further fails to teach a second valve V2 located between the hot-water intake Ec and the first zone of the storage container VE and a fourth valve V4 located downstream of the cold-water intake EF.  Instead, Valente teaches a 3-way valve 13 which performs the operations of the claimed first valve and second valve and a 3-way valve 22 which performs the operations of the claimed third and fourth valve.
Hong (US Patent 7707665) teaches a water conservation system and further teaches four valves V1-4 in the claimed locations, however Hong fails to teach a temperature sensor and pressure sensor as claimed and therefore further fails to teach the valves such that an “electronic board adapted to control each of the first valve V1, the second valve V2, the third valve V3, and the fourth valve V4 as a function of the temperature measured by the temperature sensor CT and as a function of the pressure indicated measured by the pressure sensor CP” as required by claim 1.
Mahe (FR 2956898; cited by applicant with machine translation) teaches a system for saving water and further teaches four valves 3, 4, 7 and 8.  Mahe further teaches a storage container 5 but fails to teach the storage container having first and second zones separated by a membrane as claimed.  Additionally, Mahe fails to teach the combination of a third valve, fourth valve and check valve in the claimed locations.  Specifically, valve 8 is not seen to be readable as “between a cold-water intake EF and the cold-water outlet SF” required for the claimed third valve or “downstream of the cold-water intake EF” required for the claimed fourth valve.  Instead, valve 8 is positioned in the outlet line of tank 5 and upstream of the connection with the cold water line.  2 and a pressure switch 6, Mahe does not clearly teach an “electronic board adapted to control each of the first valve V1, the second valve V2, the third valve V3, and the fourth valve V4 as a function of the temperature measured by the temperature sensor CT and as a function of the pressure indicated measured by the pressure sensor CP”.  Instead Mahe teaches valves 3 and 4 are controlled in response to a sensed temperature while valves 7 and 8 are controlled in response to the sensed pressure.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN MURPHY whose telephone number is (571)270-5243.  The examiner can normally be reached on Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/KEVIN F MURPHY/           Primary Examiner, Art Unit 3753